Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016110542.2, filed on 06/08/2016.

Election/Restrictions
Applicant’s election without traverse of the Group I (claims 1-20) shown in Figs. 8-11, 14 and 15 in the reply filed on 03/30/2021 is acknowledged.Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.
A complete action on the merits of claims 1-17 and 20 follows below.

Claim Objections
Claims 3 and 7-8 are objected to because of the following informalities:
Claim 3, line 2, “the lifter and gripper” should read --the lifter and the gripper--.  
Claim 7 “the non-driven support beam” should read --the at least one shiftable and non-driven support beam--.
Claim 8 “the non-driven support beam” should read --the at least one shiftable and non-driven support beam--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a freely separated workpiece part” and “an unprocessed, plate-shaped workpiece”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 earlier recites “a separated workpiece part” and “an unprocessed workpiece”. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a separated workpiece part” is interpreted to be --a freely separated workpiece part--; “an unprocessed workpiece” is interpreted to be --an unprocessed, plate-shaped workpiece--; “a freely separated workpiece part” is interpreted to be --the freely separated workpiece part --; and “an unprocessed, plate-shaped workpiece” is interpreted to be --the unprocessed, plate-shaped workpiece--.
Claims 2-20 are rejected due to dependency on rejected claim 1.
Claim 3 recites the limitation “by which guide” which is unclear. It appears this limitation is referring to “a common guide” earlier recited. Examiner suggests the following amendment to overcome this rejection: --wherein the lifter and the gripper are connected to each other and to a common guide,  by the common guide--.
Claim 4 recites the limitation “the gripping device”.  There is insufficient antecedent basis for this limitation in the claim. Because “gripping device” is not earlier recited. Claim 1 recites “a gripper”. It is not clear if they are the same or different. Based on Figures of the invention and specification they are interpreted to be the same and “the gripping device” is interpreted to be --the gripper--.
Claim 9 recites the limitation “the support beam comprises one of two motor-driven support beams each carrying a loader/unloader module with a lifter extending transversely a sufficient distance than the two motor-driven support beams” which is unclear. Based on par. 0060 of the invention two of the three support beams 29 are motor-driven and one support beam is non motor-driven.
Claim 17 recites the limitation “the support part is moveable in a vertical direction”.  There is insufficient antecedent basis for this limitation in the claim. Because “support part” is not earlier introduced. For the purpose of this examination and based on par. 0008 of the specification “the support part” is interpreted to be --a support part of the workpiece support--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Quiring (US Patent No. 6,835,040).
Claim 1 recites loader/unloader that is used to raise a freely separated workpiece part and to retain an unprocessed, plate-shaped workpiece. More limiting the features and relationship between the loader/unloader device and the unprocessed workpiece/the separated workpiece part mount to mere components associated with the intended use of the recited device.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Thus, the prior art only needs to teach the recited components of the device. Fig. 1 of Quiring shows (reproduced and annotated below) a loader/unloader for a plate-shape workpiece (col. 3, line 32: large, heavy, metal plates) processing machine (col. 3, line 46: workpieces to be processed), the loader/unloader comprising: two support struts (horizontal supports S) configured to be moved vertically (in Z direction) with respect to a base frame (frame member/rail 14) of the machine; a support beam (vertically extending support member 24) mounted on the support struts and shiftable horizontally (in X direction); and a loader/unloader module (L-shaped module) shiftably received on the support beam and operable to lift a freely separated workpiece part (top surface of 30 of the L-shaped module is capable of lifting a separated workpiece part) and to grip an unprocessed, plate shaped workpiece (workpiece engaging members 32 are capable of gripping unprocessed, plate shaped workpiece (col. 3, lines 30-32)), the loader/unloader module comprising: a lifter controllably operable (end of col. 2-col. 3, line 4: by control means 22) to raise a freely separated workpiece part disposed above the module (top surface of 30 of the L-shaped module is interpreted to be the lifter capable of lifting a separated workpiece part), and a gripper directed downwards and operable to retain an unprocessed, plate-shaped workpiece disposed below the module (workpiece engaging members 32 are capable of gripping unprocessed, plate shaped workpiece (col. 3, lines 30-32)). 

    PNG
    media_image1.png
    533
    826
    media_image1.png
    Greyscale

Regarding claim 3, Fig. 1 of Quiring (reproduced and annotated above) shows the lifter and the gripper are connected to each other and to a common guide (vertical section of the L-shaped module is interpreted to be the common guide), the lifter and gripper are shiftably mounted (in Z direction) on the support beam (24) by the common guide.
Regarding claim 4, Fig. 1 of Quiring (reproduced and annotated above) shows the lifter is offset with respect to the gripping device along the support beam (lifter is above the gripper in vertical support , such that in an end position the lifter extends over one of the support struts (end position of the lifter at point A extends over the left support strut).
Regarding claim 5, Fig. 1 of Quiring (reproduced and annotated above) shows the loader/unloader module is one of multiple loader/unloader modules (Fig. 1 shows 4 L-shaped modules) movable with respect to one another into a configuration in which the lifters of the multiple modules are disposed adjacent to each other to form a combined lifting surface (col. 3 lines 30-35: for lifting relatively large, heavy, metal plates).
Regarding claim 11, Fig. 1 of Quiring (reproduced and annotated above) shows the gripper has at least one suction element (col. 3, lines 30-41: suction cups 32) moveable up and down (in Z direction) with respect to the support beam.
Regarding claim 13, Fig. 1 of Quiring (reproduced and annotated above) the loader/unloader module further comprises a hold-down device (col. 3: magnetic cups) disposed adjacent the gripper and directed vertically downwards.
Regarding claim 14, Fig. 1 of Quiring (reproduced and annotated above) a workpiece processing machine configured to process plate-shaped workpieces into multiple separate parts (col. 3, lines 40-41: laser cutting apparatus), the machine comprising: a workpiece support (storage rack carriage 34) configured to support both a workpiece to be processed during a processing of the workpiece, and a processed workpiece part (top surfaces of shelves 38 of the storage rack 34 are capable of workpieces to be processes (col. 3, line 46) as well as processed workpieces), and the loader/unloader selectively positioned vertically below or laterally adjacent the workpiece support (while loading or unloading the sheets), wherein at least a part of the workpiece support is shiftable horizontally above and below the loader/unloader (when the loader/unloader is loading sheets to the second shelf from bottom (2nd) the second shelf is shifted above and when the loader/unloader .
Regarding claim 15, Fig. 1 of Quiring (reproduced and annotated above) a support surface of the workpiece support is formed by several parallel profile bodies (horizontal shelf members 40) spaced apart to define gaps therebetween and arranged to support a workpiece (col. 3, lines 42-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Quiring in view of Acworth et al. (US Publication No. 2017/0120479) hereinafter Acworth.
Regarding claim 12, in device of Quiring the lifting mechanism is not pneumatic.
Acworth teaches (Fig. 5) both suction cups and lifting mechanism are connected to a common air source (par. 0027).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to use pneumatic power for suction cups as well as the lifting mechanism. Doing so would reduce number of power sources to operate the system.

Allowable Subject Matter
Claims 2, 6-8-10, 16-17 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable for disclosing the lifter is positioned above the support beam, and the gripper is positioned below the support beam. In device of Quiring both the lifter and the gripper are disposed below the support beam.
Claim 6 would be allowable for disclosing the support beam comprises a motor driven support beam shiftable along the support strut, the loader/unloader further comprising at least one shiftable and non-driven support beam arranged on the support strut. Device of Quiring has only one vertical support beam 24.
Claims 7-8 would be allowable due to dependency on allowable claim 6.
Claim 9 would be allowable for disclosing the support beam comprises two motor-driven support beams and one non-driven support beam; each motor driven support beam comprising one or more loader/unloader; the non-driven support beam shiftably positioned between the two motor-driven support beams and comprising one or more gripping devices. 
Claim 10 would be allowable for disclosing the lifter comprises several individually controllable pin modules, each pin module comprising one or more lifting pins operable to retract and extend. Device of Quiring does not have the claimed lift pins.
Claim 16 would be allowable for disclosing the lifter comprises several lifting pins defining a spacing relative to one another in a direction perpendicular to the profile bodies and that corresponds to a spacing of the gaps. 
Claim 17 would be allowable for disclosing a support part of the workpiece support is moveable in a vertical direction by means of the loader/unloader. In device of Quiring lifting the work support by tines 30 of the loader/unloader will damage the rails 14 and break the system.
Claim 20 would be allowable for disclosing a horizontal movement of at least a portion of the workpiece support. Interpreted work piece support 34 of Quiring does not move and is fixed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.Fukada et al. (US Publication No. 2018/0370058) teaches a laser cutting system having scrap gripper 6 and suction attachment unit 32 grips the final cut product; but they are not from one module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, 




/MAHDI H NEJAD/Examiner, Art Unit 3723